UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [X]Annual report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended:December 31, 2010 or [ ]Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-52694 QUAINT OAK BANCORP, INC. (Exact name of Registrant as specified in its charter) Pennsylvania 35-2293957 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification Number) 607 Lakeside Drive, Southampton, Pennsylvania (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (215) 364-4059 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.01 par value per share Title of Class Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES[ ]NO [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YES[ ]NO [X] Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES [X] NO [ ] Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES[ ]NO [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the Registrant's knowledge in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer[ ]Accelerated filer [ ] Non-accelerated filer [ ]Smaller reporting company [X] (Do not check if a smaller re porting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YES [ ] NO [X] The aggregate market value of the Common Stock held by non-affiliates of the Registrant based on a closing price of $9.10 on June 30, 2010, the last day of the Registrant’s second quarter was $8,195,378 (1,168,936 shares outstanding less 268,345 shares held by affiliates at $9.10 per share).Shares of Common Stock held by each executive officer and director and certain employee stock ownership plans have been excluded from the calculation since such persons may be deemed affiliates.This determination of affiliate status is not necessarily a conclusive determination for other purposes. Number of shares of Common Stock outstanding as of March 28, 2011: 992,436 DOCUMENTS INCORPORATED BY REFERENCE Set forth below are the documents incorporated by reference and the part of the Form 10-K into which the document is incorporated: Portions of the Annual Report to Stockholders for the year ended December 31, 2010 are incorporated by reference into Part II, Items 6-8 and Part IV, Item 15 of this Form 10-K. Portions of the definitive Proxy Statement for the 2011 Annual Meeting of Stockholders are incorporated by reference into Part III, Items 10-14 of this Form 10-K. QUAINT OAK BANCORP, INC. 2-K TABLE OF CONTENTS Page PART I Item1. Business 1 Item 1A. Risk Factors 29 Item 1B. Unresolved Staff Comments 29 Item2. Properties 29 Item3. Legal Proceedings 30 Item4. (Removed and Reserved) 30 PART II Item5. Market for the Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 30 Item6. Selected Financial Data 31 Item7. Management's Discussion and Analysis of Financial Condition and Results of Operations 31 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 31 Item 8. Financial Statements and Supplementary Data 31 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 31 Item 9A Controls and Procedures 32 Item 9B. Other Information 32 PART III Item 10. Directors and Executive Officers of the Registrant 33 Item 11. Executive Compensation 33 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 33 Item 13. Certain Relationships and Related Transactions 34 Item 14. Principal Accounting Fees and Services 34 PART IV Item 15. Exhibits, Financial Statement Schedules 35 SIGNATURES Forward-Looking Statements This Annual Report on Form 10-K contains certain forward looking statements (as defined in the Securities Exchange Act of 1934 and the regulations thereunder).Forward looking statements are not historical facts but instead represent only the beliefs, expectations or opinions of Quaint Oak Bancorp and its management regarding future events, many of which, by their nature, are inherently uncertain. Forward looking statements may be identified by the use of such words as: "believe", "expect", "anticipate", "intend", "plan", "estimate", or words of similar meaning, or future or conditional terms such as "will", "would", "should", "could", "may", "likely", "probably", or "possibly." Forward looking statements include, but are not limited to, financial projections and estimates and their underlying assumptions; statements regarding plans, objectives and expectations with respect to future operations, products and services; and statements regarding future performance. Such statements are subject to certain risks, uncertainties and assumption, many of which are difficult to predict and generally are beyond the control of Quaint Oak Bancorp and its management, that could cause actual results to differ materially from those expressed in, or implied or projected by, forward looking statements. The following factors, among others, could cause actual results to differ materially from the anticipated results or other expectations expressed in the forward looking statements: (1) economic and competitive conditions which could affect the volume of loan originations, deposit flows and real estate values; (2) the levels of non-interest income and expense and the amount of loan losses; (3) competitive pressure among depository institutions increasing significantly; (4) changes in the interest rate environment causing reduced interest margins; (5) general economic conditions, either nationally or in the markets in which Quaint Oak Bancorp is or will be doing business, being less favorable than expected;(6) political and social unrest, including acts of war or terrorism; or (7) legislation or changes in regulatory requirements adversely affecting the business in which Quaint Oak Bancorp will be engaged. Quaint Oak Bancorp undertakes no obligation to update these forward looking statements to reflect events or circumstances that occur after the date on which such statements were made. As used in this report the terms "we," "us," and “our” refer to Quaint Oak Bancorp, a Pennsylvania corporation, or Quaint Oak Bank, a Pennsylvania chartered savings bank and wholly owned subsidiary of Quaint Oak Bancorp, as the context requires.In addition, unless the context otherwise requires, references to the operations of Quaint Oak Bancorp include the operations of Quaint Oak Bank and its subsidiary companies. PART I Item 1.Business. General Quaint Oak Bancorp is a Pennsylvania corporation headquartered in Southampton, Pennsylvania.Quaint Oak Bancorp became the holding company for Quaint Oak Bank in connection with the conversion of Quaint Oak Bank in July 2007 from a Pennsylvania chartered mutual savings bank to a stock savings bank.Quaint Oak Bank, whose predecessor was originally incorporated in 1926, converted from a Pennsylvania chartered building and loan association to a Pennsylvania chartered mutual savings bank named Quaint Oak Savings Bank in January 2000.Quaint Oak Bank operates primarily from its main office located in Bucks County, Pennsylvania.In July 2009, Quaint Oak Bancorp purchased a building in the Lehigh Valley area of Pennsylvania and Quaint Oak Bank established three new subsidiaries to conduct mortgage banking, real estate sales and title abstract businesses.In February 2010 the Bank also opened a branch banking office at this location to serve the Lehigh Valley area of Pennsylvania.As ofDecember 31, 2010,Quaint Oak Bank’s primary market area includes Bucks County, Pennsylvania and, to a lesser extent, Montgomery, Philadelphia and Lehigh Counties of Pennsylvania.As of December 31, 2010, Quaint Oak Bancorp had $102.1 million of total assets, $79.7 million of deposits and $15.2 million of stockholders' equity.Quaint Oak Bancorp’s stockholders' equity constituted 14.9% of total assets as of December 31, 2010. Quaint Oak Bank's primary business consists of attracting deposits from the general public through a variety of deposit programs and investing such deposits principally in residential, commercial real estate, multi-family and construction loans secured by property in our market area.Quaint Oak Bank also originates home equity loans and commercial lines of credit secured by residential properties in our lending area.Quaint Oak Bank serves its customers through its offices as well as through correspondence and telephone banking. Deposits with Quaint Oak Bank are insured to the maximum extent provided by law through the Deposit Insurance Fund administered by the Federal Deposit Insurance Corporation ("FDIC").Quaint Oak Bank is subject to examination and comprehensive regulation by the FDIC and the Pennsylvania Department of Banking.Quaint Oak Bancorp, which elected to be treated as a savings and loan holding company, is subject to examination and regulation by the Office of Thrift Supervision.Pursuant to recently-enacted legislation, after July 21, 2011, Quaint Oak Bancorp’s primary federal regulator will be the Board of Governors of the Federal Reserve System (“Federal Reserve Board”). Quaint Oak Bank is also a member of the Federal Home Loan Bank of Pittsburgh ("FHLB of Pittsburgh" or "FHLB"), which is one of the 12 regional banks comprising the Federal Home Loan Bank System ("FHLB System").Quaint Oak Bank is also subject to regulations of the Federal Reserve Board governing reserves required to be maintained against deposits and certain other matters. Quaint Oak Bancorp’s principal executive offices are located at 607 Lakeside Drive, Southampton, Pennsylvania 18966 and its telephone number is (215) 364-4059. Quaint Oak Bank's Lending Activities General.At December 31, 2010, the net loan portfolio of Quaint Oak Bank amounted to $74.7 million, representing approximately 73.2% of its total assets at that date.The principal lending activity of Quaint Oak Bank is the origination of one-to-four family residential loans and commercial real estate loans, and to a lesser extent, multi-family residential loans, home equity loans and construction loans.At December 31, 2010, one-to-four family residential loans amounted to $39.7 million, or 52.5% of its total loan portfolio of which $13.4 million or 17.8% consisted of owner occupied properties and $26.3 million or 34.7% consisted of non-owner occupied properties.At December 31, 2010, commercial real estate loans totaled $18.8 million, or 24.8% of its total loan portfolio.Construction loans totaled $5.8 million, or 7.6% of the total loan portfolio at December 31, 2010.Multi-family residential loans totaled $3.2 million, or 4.3% of the total loan portfolio at December 31, 2010.Home equity loans totaled $6.2 million, or 8.2% of the total loan portfolio at December 31, 2010.As part of our desire to diversify the loan portfolio, Quaint Oak Bank also offers commercial lines of credit, which amounted to $1.9 million, or 2.5% of the total loan portfolio at December 31, 2010. The types of loans that Quaint Oak Bank may originate are subject to federal and state laws and regulations. Interest rates charged on loans are affected principally by the demand for such loans, the supply of money available for lending purposes and the rates offered by our competitors. These factors are, in turn, affected by general and economic conditions, the monetary policy of the federal government, including the Federal Reserve Board, legislative and tax policies, and governmental budgetary matters. 2 As a Pennsylvania-chartered savings bank, Quaint Oak Bank is not subject to a regulatory loan to one borrower limit.Our lending policy limits our loans to one borrower to an aggregate of 15% of the Bank’s capital which amounts to $2.1 million at December 31, 2010.At December 31, 2010, Quaint Oak Bank's five largest loans or groups of loans-to-one borrower, including related entities, were three totaling $1.3 million each, $1.2 million and $1.1 million.Each of Quaint Oak Bank's five largest loans or groups of loans was performing in accordance with its terms at December 31, 2010. Loan Portfolio Composition.The following table shows the composition of our loan portfolio by type of loan at the dates indicated. December 31, Amount % Amount % (Dollars in Thousands) Real estate loans: One-to-four family residential: Owner occupied $ % $ % Non-owner occupied Total one-to-four family residential loans Multi-family residential Commercial real estate Construction Commercial lines of credit Home equity loans Total real estate loans Auto loans 75 0 .1 78 0 .1 Loans secured by deposits 15 - 13 - Total loans % % Plus (less): Deferred loan fees and costs (7
